Citation Nr: 1202866	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  10-26 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for memory loss.

2. Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of left shoulder surgery. 

3. Whether new and material evidence has been submitted to reopen a claim for service connection for left leg disability. 

4. Whether new and material evidence has been submitted to reopen a claim for service connection for sleep apnea. 

5. Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder with depression, anxiety disorder, posttraumatic stress disorder (PTSD) and depression due to general medical conditions. 

6. Entitlement to service connection for chronic low back disability. 

7. Entitlement to service connection for a neck disability.  

8. Entitlement to service connection for hypertension. 

9. Entitlement to service connection for a heart condition. 

10. Entitlement to service connection for bilateral foot condition. 

11. Entitlement to service connection for bilateral hip condition. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from March 1972 to August 1976, December 1990 to June 1991, from March 2001 to October 2001, from March 2003 to September 2003 and from August 2006 to May 2007.  

These matters come before the Board of Veterans' Appeals (BVA or Board) from multiple rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.   A January 2009 rating decision denied service connection for a neck disability, hypertension, a heart condition, bilateral foot condition and bilateral hip condition.  The January 2009 rating decision also denied reopening the claims for service connection for memory loss, residuals of left shoulder surgery, and left leg condition finding that new and material evidence had not been submitted to reopen any of the claims.  An April 2009 rating decision denied service connection for low back pain and denied reopening a claim for service connection for sleep apnea finding that new and material evidence had not been submitted.  An April 2010 rating decision denied service connection for an acquired psychiatric disorder. 

In August 2011 a Board hearing was held before the undersigned; the transcript is of record. 

The issues of whether new and material evidence has been submitted to reopen a claim for service connection for sleep apnea, service connection for an acquired psychiatric disorder, service connection for a neck disability, service connection for hypertension, service connection for a heart condition, service connection for bilateral foot condition, and service connection for a bilateral hip condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In an August 2011 written statement the Veteran withdrew his appeal for the issue of whether new and material evidence has been submitted to reopen a claim for service connection for memory loss. 

2. In an August 2011 written statement the Veteran withdrew his appeal for the issue of whether new and material evidence has been submitted to reopen a claim for service connection for residuals of left shoulder surgery. 

3. In an August 2011 written statement the Veteran withdrew his appeal for the issue of whether new and material evidence has been submitted to reopen a claim for service connection for left leg disability. 

4. The competent evidence of record demonstrates that the Veteran's low back disability is related to service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal by the Veteran concerning the claim to reopen a claim for service connection for memory loss have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).

2. The criteria for withdrawal of a substantive appeal by the Veteran concerning the claim to reopen a claim for service connection for residuals of left shoulder surgery have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).

3. The criteria for withdrawal of a substantive appeal by the Veteran concerning the claim to reopen a claim for service connection for left leg disability have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).

4. The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance 

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

Withdrawal 

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

In an August 2011 statement the Veteran withdrew his appeal for reopening claims for service connection for memory loss, residuals of left shoulder surgery, and a left leg condition. 

As the Veteran withdrew his appeal of the issues of reopening claims for service connection for memory loss, residuals of left shoulder surgery, and a left leg condition, there remain no allegations of error of fact or law for appellate consideration.  The Board, therefore, has no jurisdiction to review the issues.

Service connection- lower back disability   

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  
To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran contends that his current low back disability is related to the low back injuries and pain he was treated for in service. 

Service treatment records show complaints of and treatment for low back pain and lumbar strain.  In June 2003, during a period of active service, the Veteran reported injuring his back while doing heavy lifting which resulted in low back pain and shooting pain down his right leg.  The Veteran was diagnosed with lumbar strain.  An April 2007 lumbar spine x-ray found mild anterior inferior sclerosis L1 and L2 bodies, from prior trauma or early degeneration and sclerotic appearance of L5 articular processes.  In April and June 2007 the Veteran complained of low back pain and pain radiating down both legs and was diagnosed with lumbar strain. 

The Veteran testified, and the treatment records reflect, that since service he has complained of and been treated for low back pain.  The Veteran is competent to testify as to symptomatology that he experiences and the Board finds his testimony to be credible and competent evidence of continuity of symptomatology.  

At a March 2009 VA examination the Veteran reported chronic low back pain which has worsened over the years and which radiates down his legs.  A March 2009 lumbar spine x-ray found minor spondylotic in osteoarthritic change and the VA examiner diagnosed minor osteoarthritis of the lumbar spine.   The examiner opined that it was certainly plausible that performing heavy labor including operating heavy machinery during military service may have contributed to or even exacerbated back pain and arthritis of the lumbar spine.  The examiner then stated that it would be speculative to find that the Veteran's military service caused his lumbar spine osteoarthritis and chronic low back pain.  

The VA examiner's opinion is seemingly contradictory as he both opines that it would be speculative to say the Veteran's low back disability was caused by service but also that it is certainly plausible that the Veteran's heavy lifting in service contributed to or aggravated his low back disability.  Significantly, he applied the wrong standard for probability; the burden is on the government, not the Veteran, to show by more than a 50/50 probability, that the disability was not as a result of service.  As such the VA examiner's opinion is of little probative value.  Clarification of the opinion is not necessary, however, as the weight of the competent evidence of record supports a finding that the Veteran's current low back disability is related to service.  

Service connection for a low back disability, to include lumbar osteoarthritis, is warranted. 


ORDER

The issue of whether new and material evidence has been submitted to reopen a claim for service connection for memory loss is dismissed.

The issue of whether new and material evidence has been submitted to reopen a claim for service connection for residuals of left shoulder surgery is dismissed.

The issue of whether new and material evidence has been submitted to reopen a claim for service connection for left leg disability is dismissed. 

Service connection for a low back disability is granted. 


REMAND

The issue of whether new and material evidence has been received to reopen a claim for service connection for sleep apnea requires additional development.  In April 1995 the Veteran was referred by a military doctor for a sleep study and told to return for a follow up after the sleep study.  The record is unclear as to whether a sleep study was conducted at that time and whether there are any potential additional treatment records available.  The VA's duty to assist applies prior to reopening a claim under 38 C.F.R. § 3.159.  Therefore remand is required for additional development prior to considering the issue of reopening the claim for service connection.  

In April 2011 a VA examination was conducted in connection with the claim for an acquired psychiatric disorder.  The VA examiner evaluated the Veteran and determined that he did not meet the diagnosis criteria for PTSD.  The examiner diagnosed anxiety NOS and depression, and concluded that the depression was due to general medical condition.  However the examiner did not provide an opinion as to whether the diagnosed psychiatric disorders, anxiety NOS and depression, were related to service.  As such the examination is incomplete and inadequate and remand is required.  An inadequate examination frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Veteran contends that he has a neck disability related to service.  In April 2003, during a period of active service, the Veteran was involved in a motorcycle accident.  Immediately following the accident the Veteran reported experiencing neck pain, and reported neck pain at the follow up examination one week afterwards.  Since service the Veteran has occasionally reported experiencing neck pain with pain radiating into his arms.  Neck pain is also listed in his medical history.  An August 2009 MRI of the cervical spine found a small posterior protrusion of the C3-4 and C5-5 discs not associated dural pension or spinal stenosis.  The Veteran has current complaints of neck pain and had complaints of neck pain following a motorcycle accident during service.  As the evidence of record indicates that symptoms of neck disability "may be" associated with service, a VA examination is necessary and remand is required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).     

The Veteran contends that he has hypertension related to service.  The evidence of record demonstrates that in January 2001 the Veteran reported a history of hypertension beginning in 1988 which has been treated with prescription medication.  The Veteran has continuously reported a history of hypertension controlled by medication however, treatment has not been by a VA or military physician and is, presumably, by a private physician.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1) (2009); See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The Veteran's private medical records are necessary to determine when he was first diagnosed with hypertension in order to evaluate whether it incurred during a period of active service. 
 
The Veteran's claim for service connection for a heart condition is secondary to hypertension.  The medical evidence supports this causal connection.  In December 2000 the Veteran presented for a follow up after an abnormal EKG with a history of hypertension.  The EKG showed left ventricular hypertrophy (LVH) most likely due to hypertension.  An echocardiogram showed the LVH consistent with EKG.  As the claim for service connection for a heart condition is intertwined with the claim for service connection for hypertension, it must be remanded for further development. 

The Veteran contends that he has bilateral foot and bilateral hip conditions related to service.  Treatment records show that the Veteran has reported symptoms of shooting pain into his bilateral hips and feet associated with his lower back pain.  As service connection for a low back disability has been granted in this decision, a VA examination is required to determine whether the Veteran has any bilateral foot or bilateral hip disabilities, described as shooting pain into both of his legs, and whether any such disabilities are related to his service connected low back disability. 

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify whether he participated in a sleep study in April 1995, and if so, where it was conducted.  Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for any private care providers identified. 

Upon receipt of such, VA must take appropriate action to contact the identified providers and request all relevant records. 

The Veteran should be informed that in the alternative he may obtain and submit the records himself. 

2. Request the Veteran's clinical treatment records from Blanchfield Army Hospital at Fort Campbell, Kentucky, related to his reported sleep condition in 1995. 

3. Request an addendum from the VA examiner who conducted the April 2011 VA psychiatric examination, if available, if not schedule the Veteran for a new examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to opine as to whether it is at least as likely as not that either of the Veteran's diagnosed psychiatric disorders, anxiety NOS and depression, incurred in service or are related to any incident in service, to include the incidents identified at the April 2011 VA examination, or whether any of the diagnosed psychiatric disorders were caused or aggravated by service or service connected disabilities.

A complete rationale for all opinions expressed is required.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. Schedule a VA examination of the neck.  The claims folder must be reviewed in conjunction with the examination.  The examiner is to determine whether the Veteran has a current neck disability, and if so, whether any such diagnosed disability was caused or aggravated by any injury or disease in service, to include a motorcycle accident in April 2003. 

5. Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for the private care provider(s) who have treated his hypertension and/or heart condition.  

Upon receipt of such, take appropriate action to contact the identified providers and request complete relevant records. 

The Veteran should be informed that in the alternative he may obtain and submit the records himself. 

6.  Schedule a VA examination of the bilateral lower extremities.  The claims folder must be reviewed in conjunction with the examination.  The examiner is to opine as to whether any currently diagnosed bilateral foot or bilateral hip disabilities are at least as likely as not related to service, or were caused or aggravated by his service connected lower back disability. 

A full and complete rationale for all opinions expressed is required.  


If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7. Review the claims file to ensure that the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


